Case 19-60303-jwc     Doc 31   Filed 09/16/19 Entered 09/16/19 20:08:41        Desc Main
                               Document     Page 1 of 14




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 IN RE:
                                                 CHAPTER 7
 AVEUM INVESTMENTS, LLC,
                                                 CASE NO. 19-60303-jwc
       Debtor.


       APPLICATION OF CHAPTER 7 TRUSTEE TO RETAIN COUNSEL

      COMES NOW Cathy L. Scarver, the Chapter 7 Trustee in this case (“Trustee”),

and respectfully shows:

                                            1.

      Aveum Investments, LLC (“Debtor”) filed a Petition under Chapter 11 of the U.S.

Bankruptcy Code on July 1, 2019 (“Petition Date”).

                                            2.

      After the case was converted from Chapter 11 to Chapter 7, upon motion of the

United States Trustee, Trustee was appointed as Chapter 7 Trustee of the bankruptcy estate

of Aveum Investments, LLC (“Estate”) on September 3, 2019.

                                            3.

      Pursuant to 11 U.S.C. § 327, the Trustee has selected as her counsel, Anna M.

Humnicky and the law firm of Small Herrin, LLP (“Small Herrin”).

                                            4.

      The partners and attorneys of Small Herrin are admitted to practice in the United

States Bankruptcy Courts and the United States District Courts for the Northern, Southern
Case 19-60303-jwc      Doc 31    Filed 09/16/19 Entered 09/16/19 20:08:41      Desc Main
                                 Document     Page 2 of 14


and Middle Districts of Georgia, have knowledge and experience in bankruptcy practice

and are well qualified to represent the Trustee.

                                              5.

       Professional services to be rendered for which it is necessary to retain attorneys

include, without limitation, the following:

       (a)    Providing the Trustee with legal advice and any necessary assistance

              regarding her powers, rights, duties, and obligations, and pertaining to the

              administration of this case;

       (b)    Preparing on behalf of the Trustee all necessary motions, applications,

              pleadings, answers, proposed orders, and certain reports and other papers;

       (c)    Taking such legal action as is necessary to assure maximum recovery for the

              general unsecured creditors of the Estate;

       (d)    Advising and representing the Trustee in hearings and other judicial

              proceedings; and

       (e)    Performing any and all other legal services incident and necessary to the

              representation of the Trustee in this case.

                                              6.

       The Trustee desires to employ Small Herrin on the basis of routine hourly rates,

payable after approval by the Bankruptcy Court.

                                              7.

       Small Herrin’s requested compensation is based on the experience and expertise of

the individuals performing the work. Small Herrin believes that the routine hourly fees to
Case 19-60303-jwc            Doc 31      Filed 09/16/19 Entered 09/16/19 20:08:41                     Desc Main
                                         Document     Page 3 of 14


be charged are in the range of the usual and customary fees charged by law firms of similar

standing for the type of legal services contemplated herein.

        The standard hourly rates of the attorneys and paralegals anticipated to be involved

in the representation of the Trustee are currently as follows:1

                 Anna M. Humnicky                             $350.00

                 Paralegals                                   $100.00 to $150.00

                                                         8.

        Small Herrin has indicated that it is willing to provide legal services to the Trustee

and, upon performance thereof, will submit periodic applications for compensation and

reimbursement in accordance with the Bankruptcy Code and Rules.

                                                         9.

        To the best of the Trustee’s knowledge, Small Herrin and the members thereof

represent no interests adverse to the Estate in the matters upon which it is to be engaged by

the Trustee, and its appointment will be in the best interest of this Estate.

                                                        10.

        To the best of Trustee’s knowledge, neither Small Herrin nor its partners

        a.        are not related to Debtor and have not previously represented Debtor;

        b.       have any connection with Debtor, its creditors, any other party in interest,

their respective attorneys or accountants, or the United States Trustee, or any person

employed in the Office of the United States Trustee; or

1
   The hourly rates of Small Herrin’s attorneys are customarily adjusted on January 1st of each year and from time to
time as deemed appropriate.
Case 19-60303-jwc        Doc 31    Filed 09/16/19 Entered 09/16/19 20:08:41        Desc Main
                                   Document     Page 4 of 14


          c.     hold or represent any interests that are adverse to the Estate.

                                                11.

          Small Herrin does not represent any other entity in connection with this case, except

to the extent that Small Herrin represents Trustee in other unrelated Chapter 7 cases.

                                                12.

          Based upon the attached Verified Statement of Anna M. Humnicky in support of

the Application of Chapter 7 Trustee to Retain Counsel, the Trustee believes that Small

Herrin and its partners do not hold or represent any interest adverse to the interests of this

Estate.

                                                13.

          The expenses of Trustee’s counsel are a proper administrative expense of this case.

                                                14.

          A copy of the proposed Order granting this Application is attached hereto as Exhibit

“A.”




                               (CONTINUED ON NEXT PAGE)
Case 19-60303-jwc      Doc 31    Filed 09/16/19 Entered 09/16/19 20:08:41     Desc Main
                                 Document     Page 5 of 14


       WHEREFORE, the Trustee prays for authorization to retain counsel as

hereinabove set forth, with compensation and reimbursement of expenses to be paid as an

administrative expense and in such amounts as may be allowed by the Court, and for such

other and further relief as is just and proper.

       Dated this 16th day of September 2019.


                                            By:   /s/ Cathy L. Scarver       ________
                                                  Cathy L. Scarver, Chapter 7 Trustee
                                                  Georgia Bar No. 628455
P.O. Box 672587
Marietta, GA 30006
(404) 551-5142
Fax: (404) 806-9652
Email: trusteescarver@bellsouth.net
Case 19-60303-jwc      Doc 31   Filed 09/16/19 Entered 09/16/19 20:08:41         Desc Main
                                Document     Page 6 of 14


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

    IN RE:
                                                  CHAPTER 7
    AVEUM INVESTMENTS, LLC,
                                                  CASE NO. 19-60303-jwc
         Debtor.


                 STATEMENT OF SMALL HERRIN, LLP
         PURSUANT TO 11 U.S.C. § 329(a) AND RULES 2014 AND 2016(b),
             FEDERAL RULES OF BANKRUPTCY PROCEDURE

        The undersigned makes solemn oath:

        (1) That I am a partner of the law firm of Small Herrin, LLP (“Small Herrin”) and

that partners of said law firm are attorneys at law duly admitted to practice in the State of

Georgia, and in the United States Bankruptcy Courts and the United States District Courts

for the Northern, Southern and Middle Districts of Georgia, with offices at 2727 Paces

Ferry Road, Building 2, Suite 200, Atlanta, GA, 30339.

        (2) To the best of my knowledge, neither Small Herrin, LLP, nor the attorneys

employed by Small Herrin, LLP, nor the individual entities owned by said attorneys, Gus

H. Small, P.C., Brent W. Herrin, LLC, HAM Atlanta, LLC, and Benjamin S. Klehr, LLC1

have had business, professional or other connections during two years prior and up to the

date of this Affidavit with the aforementioned Debtor, its creditors, or any other party at

interest in this case or their respective attorneys or accountants which would be adverse to



1
 The attorneys are employed by Small Herrin, LLP, but are compensated by Small
Herrin, LLP, via their individual entities.
Case 19-60303-jwc      Doc 31   Filed 09/16/19 Entered 09/16/19 20:08:41         Desc Main
                                Document     Page 7 of 14


this Estate, or the United States Trustee, or any person employed in the Office of the United

States Trustee.

       (3) The undersigned and the law firm, including its employees, partners and owners

of its partners, are not related to Debtor and have not previously represented Debtor.

       (4) The undersigned and the law firm, including its employees, partners and owners

of its partners, neither have received nor will accept any compensation from any creditor

or other party in interest in this case, except compensation for services rendered to the

Trustee and reimbursement of necessary expenses from the Estate upon appropriate

application to the Court.

       Pursuant to 28 U.S.C. § 1746, I do hereby declare under the penalty of perjury, under

the laws of the United States of America, that the statements contained in the foregoing

Verified Statement are true and correct.

       This 16th day of September 2019.

                                                    /s/ Anna M. Humnicky
                                                  Anna M. Humnicky
                                                  Georgia Bar No. 377850
Case 19-60303-jwc   Doc 31   Filed 09/16/19 Entered 09/16/19 20:08:41   Desc Main
                             Document     Page 8 of 14




                             EXHIBIT A
Case 19-60303-jwc     Doc 31    Filed 09/16/19 Entered 09/16/19 20:08:41        Desc Main
                                Document     Page 9 of 14




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 IN RE:
                                                 CHAPTER 7
 AVEUM INVESTMENTS, LLC,
                                                 CASE NO. 19-60303-jwc
        Debtor.


                    ORDER REGARDING APPLICATION OF
                  CHAPTER 7 TRUSTEE TO RETAIN COUNSEL

       Cathy L. Scarver, Chapter 7 Trustee (“Trustee”) for the bankruptcy estate of Aveum

Investments, LLC. (“Estate”) in the above captioned case, filed an Application for Chapter

7 Trustee to Retain Counsel on September 16, 2019 (Doc. No.__)(“Application”). The

Application seeks approval to retain the law firm of Small Herrin, LLP (“Applicant”), as

the Trustee’s counsel, pursuant to the terms and conditions set out in the Application.
Case 19-60303-jwc       Doc 31    Filed 09/16/19 Entered 09/16/19 20:08:41       Desc Main
                                 Document      Page 10 of 14




       The Application and accompanying affidavit demonstrate that Applicant is qualified

to practice in this Court, that it is disinterested and represents no interest adverse to the

estate, and that this case justifies employment of a professional for the purposes set forth

in the Application. Accordingly, it is hereby

       ORDERED that the Trustee is authorized to retain and appoint the law firm of

Small Herrin, LLP, as her counsel for the purposes specified in the Application, subject to

objection. Any objection must be filed and served on the Trustee within twenty-one (21)

days of the entry of this Order; it is further

       ORDERED that, except as otherwise ordered by this Court, compensation shall be

paid to Applicant only upon notice, hearing, and approval by the Court, pursuant to 11

U.S.C. §§ 330 and 331 and Bankruptcy Rule 2016, of an appropriately detailed application.

                                  (END OF DOCUMENT)

Prepared by:

       /s/ Anna M. Humnicky
Anna M. Humnicky
Georgia Bar No. 377850
Small Herrin, LLP
2727 Paces Ferry Road
Building 2, Suite 200
Atlanta, GA 30339
(P) (770) 857-4770
ahumnicky@smallherrin.com

Proposed Counsel for Cathy L. Scarver, Chapter 7 Trustee

                             (CONTINUED ON NEXT PAGE)


                                            Page -2-
Case 19-60303-jwc    Doc 31    Filed 09/16/19 Entered 09/16/19 20:08:41   Desc Main
                              Document      Page 11 of 14




By: __ /s/ Cathy L. Scarver________
      Cathy L. Scarver, Chapter 7 Trustee
      Georgia Bar No. 628455

P.O. Box 672587
Marietta, GA 30006
(404) 551-5142
Fax: (404) 806-9652
Email: trusteescarver@bellsouth.net




                                      Page -3-
Case 19-60303-jwc    Doc 31    Filed 09/16/19 Entered 09/16/19 20:08:41   Desc Main
                              Document      Page 12 of 14


                               DISTRIBUTION LIST

Anna M. Humnicky, Esq.
Small Herrin, LLP
2727 Paces Ferry Road
Building 2, Suite 200
Atlanta, GA 30339

Cathy L. Scarver, Chapter 7 Trustee
P. O. Box 672587
Marietta, GA 30006

Thomas Wayne Dworschak, Esq.
Office of the U. S. Trustee
362 Richard Russell Federal Bldg.
75 Ted Turner Drive, SW
Atlanta, GA 30303

Evan M. Altman, Esq.
Evan M. Altman, Attorney at Law
Building 2
8325 Dunwoody Place
Atlanta, GA 30350-3307

George M. Geeslin, Esq.
Two Midtown Plaza, Suite 1350
1349 West Peachtree Street, NW
Atlanta, GA 30309
Case 19-60303-jwc     Doc 31    Filed 09/16/19 Entered 09/16/19 20:08:41        Desc Main
                               Document      Page 13 of 14




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 IN RE:
                                                 CHAPTER 7
 AVEUM INVESTMENTS, LLC,
                                                 CASE NO. 19-60303-jwc
        Debtor.


                            CERTIFICATE OF SERVICE

       I, Anna M. Humnicky, certify that I am over the age of 18 and that: A) on September
16, 2019, I filed and served copies of the APPLICATION OF CHAPTER 7 TRUSTEE
TO RETAIN COUNSEL, on the parties listed in Exhibit A, by using the Bankruptcy
Court’s Electronic Case Filing program which sends a notice of the above-listed document
and an accompanying link to the document to the parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program, as indicated in Exhibit A;
and B) on September 16, 2019, I served copies of the aforementioned document via First
Class U.S. Mail, with adequate postage pre-paid, on the parties, as indicated in Exhibit A.

      This 16th day of September 2019.

                                         By:    /s/ Anna M. Humnicky_________
                                                Anna M. Humnicky
                                                Georgia Bar No. 377850
Small Herrin, LLP
2727 Paces Ferry Road
Building 2, Suite 200
Atlanta, GA 30339
(770) 857-4770
ahumnicky@smallherrin.com
Case 19-60303-jwc    Doc 31    Filed 09/16/19 Entered 09/16/19 20:08:41    Desc Main
                              Document      Page 14 of 14




                                       Exhibit A

 Cathy L. Scarver, Chapter 7 Trustee        Evan M. Altman, Esq.
 P. O. Box 672587                           Evan M. Altman, Attorney at Law
 Marietta, GA 30006                         Building 2
                                            8325 Dunwoody Place
                                            Atlanta, GA 30350-3307

                                            Via CM/ECF -
                                            evan.altman@laslawgroup.com

 George M. Geeslin, Esq.                    Thomas Wayne Dworschak, Esq.
 Two Midtown Plaza, Suite 1350              Office of the U. S. Trustee
 1349 West Peachtree Street, NW             362 Richard Russell Federal Bldg.
 Atlanta, GA 30309                          75 Ted Turner Drive, SW
                                            Atlanta, GA 30303
 Via CM/ECF -
 George@GMGeeslinLaw.com                    Via CM/ECF -
                                            thomas.w.dworschak@usdoj.gov
